DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I (claims 1-12) in the reply filed on 02/03/2022 is acknowledged.  The traversal is on the ground(s) that “[i]f the search and examination of an entire application can be made without a serious burden, the Examiner must examine it on the merits, even though it includes claims to distinct or independent inventions.”
It is respectfully submitted that a search of all the claims would not impose a serious burden on the Office. This is not found persuasive because regardless of whether or not applicant(s) believe no undo burden would exist if all of these groups are examined together, applicant(s) have not shown that that the groups are not distinct. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (9,694,344).
Song discloses a multilayer polymeric membrane is made from layer-forming compositions comprising a matrix polymer. At least one of the layer forming compositions further comprises sorbent materials and a diluent. The matrix polymer bind together the sorbent material within (col. 4, lines 62-67).
Song discloses that the diluent is to dissolve the polymer during manufacture, and then, to be extracted out of the film leaving behind plurality of interconnecting pores (col. 5, lines 1-6). This interconnecting pores is expected to be similar as to the pore channels as recited in the claims. 
Song discloses the matrix polymer is polyesters such as poly(ethylene terephthalate)claims 4 and 6 (col. 5, line 7 to col. 6, line 16).
Song discloses the sorbent material is Cu-BTC MOF, namely HKUST-1 known as copper(II)-benzene-1,3,5-tricarboxylateclaims 3, 5, and 7-10 (col. 7, lines 27 to col. 9, line 23; table 2).
Song discloses the weight percentage of the sorbent material is about 5 to 90 wt.% (col. 5, lines 7-15).
Song discloses the interconnecting pores has an average diameter of about 0.01 to 50 µm as recited in claim 1. 
Song does not disclose (1) the average length of the pore channels as recited in claim 1, (2) the average thickness of the sorbent material as recited in claim 2. However, these physical properties are characteristics which should be selected for the final membrane. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified the Song membrane by selecting appropriate length of the interconnecting pores and the thickness of the sorbent material to arrive applicants’ claimed composition except the criticality can be shown by applicants.
Regarding claim 11, the ultraviolet visible absorption with an absorption peak of 500-800 nm is only an inherent properties from the Song membrane.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772